Name: Commission Regulation (EC) NoÃ 889/2009 of 25Ã September 2009 amending Council Regulation (EC) NoÃ 73/2009 and establishing budgetary ceilings for 2009 for the partial or optional implementation of the Single Payment Scheme, provided for in Council Regulation (EC) NoÃ 1782/2003, the annual financial envelopes for the Single Area Payment Scheme and the budgetary ceilings applicable to transitional payments for fruit and vegetables and for specific support, provided for in Regulation (EC) NoÃ 73/2009
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/73 COMMISSION REGULATION (EC) No 889/2009 of 25 September 2009 amending Council Regulation (EC) No 73/2009 and establishing budgetary ceilings for 2009 for the partial or optional implementation of the Single Payment Scheme, provided for in Council Regulation (EC) No 1782/2003, the annual financial envelopes for the Single Area Payment Scheme and the budgetary ceilings applicable to transitional payments for fruit and vegetables and for specific support, provided for in Regulation (EC) No 73/2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Articles 64(2) and 70(2) thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006 and (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), and in particular Article 8(2), Article 69(3), Article 87(3), Article 123(1), the second subparagraph of Article 128(1) and the second subparagraph of Article 128(2) thereof, Whereas: (1) Annex IV to Regulation (EC) No 73/2009 establishes, for each Member State, the ceilings which may not be exceeded by the total amounts of direct payments which may be awarded during a calendar year in the Member State concerned. (2) In 2009, due to the reduction in its sugar quota, Spain requested the application of the support scheme for beetroot and sugar cane producers provided for in Section 7 of Chapter 1 of Title IV of Regulation (EC) No 73/2009. The ceilings established in Annex IV to that Regulation should therefore be amended with regard to Spain. (3) In accordance with the first subparagraph of Article 146(1) of Regulation (EC) No 73/2009, Regulation (EC) No 1782/2003 was repealed as of 1 January 2009. However, some of its provisions continue to apply with regard to 2009. (4) For Member States implementing, in 2009, the Single Payment Scheme provided for under Title III of Regulation (EC) No 1782/2003, the budgetary ceilings for each of the payments referred to in Articles 66 to 69 of that Regulation should be established for 2009 under the conditions laid down in Section 2 of Chapter 5 of Title III of Regulation (EC) No 1782/2003. (5) For the Member States making use, in 2009, of the option provided for in Article 70 of Regulation (EC) No 1782/2003 and Article 87 of Regulation (EC) No 73/2009, the budgetary ceilings applicable to the direct payments excluded from the Single Payment Scheme should be fixed for 2009. (6) For the sake of clarity, the 2009 budgetary ceilings for the Single Payment Scheme, after deduction of the ceilings established for the payments referred to in Articles 66 to 70 of Regulation (EC) No 1782/2003 and Article 87 of Regulation (EC) No 73/2009 from the ceilings given in Annex VIII to Regulation (EC) No 73/2009, should be published. (7) For Member States implementing, in 2009, the Single Area Payment Scheme provided for in Chapter 2 of Title V of Regulation (EC) No 73/2009, the annual financial envelopes for 2009 should be established in accordance with Article 123(1) of that Regulation. (8) For the sake of clarity, the maximum amount of funds available to Member States applying the Single Area Payment Scheme for granting separate sugar payments in 2009 under Article 126 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (9) For the sake of clarity, the maximum amount of funds available to Member States applying the Single Area Payment Scheme for granting separate fruit and vegetable payments in 2009 under Article 127 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (10) For Member States applying the Single Area Payment Scheme, the 2009 budgetary ceilings applicable to transitional payments for fruit and vegetables in accordance with Article 128(1) and (2) of Regulation (EC) No 73/2009, should be established on the basis of their notification. (11) The 2009 budgetary ceilings applicable to the specific support provided for in Chapter 5 of Title III of Regulation (EC) No 73/2009 should be established, in accordance with Article 69(3) of that Regulation in respect of those Member States granting such support on the basis of Article 72(4) of that Regulation, as established on the basis of their notification. (12) Regulation (EC) No 73/2009 should be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 73/2009, the sums relating to Spain for 2009 and subsequent years shall be replaced as follows: 2009 : 5 043,7 2010 : 5 038,4 2011 : 5 021,0 2012 : 5 032,8. Article 2 1. The budgetary ceilings for 2009 referred to in Articles 66 to 69 of Regulation (EC) No 1782/2003 are set out in Annex I to this Regulation. 2. The budgetary ceilings for 2009 referred to in Article 70(2) of Regulation (EC) No 1782/2003 and Article 87(3) of Regulation (EC) No 73/2009 are set out in Annex II to this Regulation. 3. The budgetary ceilings for the Single Payment Scheme for 2009 referred to in Title III of Regulation (EC) No 73/2009 are set out in Annex III to this Regulation. 4. The annual financial envelopes for 2009 referred to in Article 123(1) of Regulation (EC) No 73/2009 are set out in Annex IV to this Regulation. 5. The maximum amounts of funding available to the Czech Republic, Latvia, Lithuania, Hungary, Poland, Romania and Slovakia for granting the separate sugar payment for 2009, as referred to in Article 126(1) of Regulation (EC) No 73/2009, are set out in Annex V to this Regulation. 6. The maximum amounts of funding available to the Czech Republic, Hungary, Poland and Slovakia for granting the separate fruit and vegetable payment in 2009, as referred to in Article 127(1) of Regulation (EC) No 73/2009, are set out in Annex VI to this Regulation. 7. The budgetary ceilings for 2009 referred to in the second subparagraph of Article 128(1) and (2) of Regulation (EC) No 73/2009 are set out in Annex VII to this Regulation. 8. The budgetary ceilings for 2009 referred to in Article 69(3) of Regulation (EC) No 73/2009 are set out in Annex VIII to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. (2) OJ L 30, 31.1.2009, p. 16. ANNEX I BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLES 66 TO 69 OF REGULATION (EC) No 1782/2003 2009 calendar year (thousand EUR) BE DK DE EL ES FR IT NL AT PT SI FI SE UK Arable crops area payments 372 670 1 154 046 Durum wheat supplementary payment 42 025 14 820 Suckler cow premium 77 565 261 153 734 416 70 578 78 695 Additional suckler cow premium 19 389 26 000 99 9 462 Special beef premium 33 085 7 557 24 420 37 446 Slaughter premium, adults 47 175 101 248 62 200 17 348 8 657 Slaughter premium, calves 6 384 560 79 472 40 300 5 085 946 Sheep and goat premium 855 183 499 21 892 519 600 Sheep premium 66 455 Sheep and goat supplementary premium 55 795 7 184 178 200 Sheep supplementary premium 19 572 Aid for area under hops 2 277 98 27 149 Tomatoes  Article 68b(1) 10 720 28 117 4 017 91 984 16 667 Fruit and vegetables other than tomatoes  Article 68b(2) 17 920 93 733 43 152 9 700 Article 69, all sectors 3 434 Article 69, arable crops 47 323 141 712 1 878 5 840 Article 69, rice 150 Article 69, beef and veal 8 810 54 966 28 674 1 681 4 455 10 118 29 800 Article 69, sheep and goat meat 12 615 8 665 616 Article 69, cotton 13 432 Article 69, olive oil 22 196 5 658 Article 69, tobacco 7 578 2 353 Article 69, sugar 2 938 19 743 10 880 1 256 Article 69, dairy products 19 763 ANNEX II BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLE 70 OF REGULATION (EC) No 1782/2003 AND ARTICLE 87 OF REGULATION (EC) No 73/2009 2009 calendar year (thousand EUR) Belgium Greece Spain France Italy Netherlands Portugal Finland Article 87 of Regulation (EC) No 73/2009:  Aid for seeds 1 397 1 400 10 347 2 310 13 321 726 272 1 150 Article 70(1)(b) of Regulation (EC) No 1782/2003:  Arable crops payments 23  Grain legumes aid 1  Specific aid for rice 3 053  Tobacco aid 166  Dairy premiums 12 608  Additional payments to dairy producers 6 254 ANNEX III BUDGETARY CEILINGS FOR THE SINGLE PAYMENT SCHEME 2009 calendar year Member State (thousand EUR) Belgium 509 444 Denmark 996 538 Germany 5 767 977 Ireland 1 335 268 Greece 2 249 213 Spain 3 626 688 France 6 184 896 Italy 3 838 239 Luxembourg 37 518 Malta 3 752 Netherlands 749 864 Austria 652 424 Portugal 434 709 Slovenia 75 084 Finland 524 473 Sweden 722 202 United Kingdom 3 956 095 ANNEX IV ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME 2009 calendar year Member State (thousand EUR) Bulgaria 289 797 Czech Republic 517 895 Estonia 60 655 Cyprus 29 482 Latvia 83 723 Lithuania 221 622 Hungary 768 875 Poland 1 718 551 Romania 619 883 Slovakia 227 613 ANNEX V MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SUGAR PAYMENTS REFERRED TO IN ARTICLE 126 OF REGULATION (EC) No 73/2009 2009 calendar year Member State (thousand EUR) Czech Republic 44 245 Latvia 6 616 Lithuania 10 260 Hungary 41 010 Poland 159 392 Romania 3 536 Slovakia 17 712 ANNEX VI MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE FRUIT AND VEGETABLE PAYMENTS REFERRED TO IN ARTICLE 127 OF REGULATION (EC) No 73/2009 2009 calendar year Member State (thousand EUR) Czech Republic 414 Hungary 4 756 Poland 6 715 Slovakia 516 ANNEX VII BUDGETARY CEILINGS FOR TRANSITIONAL PAYMENTS IN THE FRUIT AND VEGETABLE SECTOR REFERRED TO IN ARTICLE 128 OF REGULATION (EC) No 73/2009 2009 calendar year (thousand EUR) Member State Cyprus Romania Slovakia Tomatoes  Article 128(1) 869 509 Fruit and vegetables other than tomatoes  Article 128(2) 4 478 ANNEX VIII BUDGETARY CEILINGS FOR SPECIFIC SUPPORT REFERRED TO IN ARTICLE 69(3) OF REGULATION (EC) No 73/2009 2009 calendar year Member State (thousand EUR) Ireland 7 000